LyoN, J.
We think the demurrer was properly sustained. The statute provides that the sheriff shall be entitled to a fee of ten cents per folio for “ making a copy of any bond or undertaking, summons, writ, complaint or other paper served or taken, when required by law or demanded by a party.” R. S. 1858, ch. 133, sec. 1. We think this provision extends to every case in which delivery of a copy is a necessary part of *601the service. The sheriff is responsible for the accuracy of the copy served, and must necessarily verify it by comparison with the original before he can safely serve it; and the fee given by the statute is, doubtless, in part to indemnify him for such responsibility. It is quite immaterial where or how he obtains the copy which he serves. If he writes it himself, he makes it. So also if he employs a clerk to write it, or a printer to print it. And if some other person writes or prints it for him voluntarily (as in this ease), if the sheriff uses the copy thus furnished, we think he makes the copy within the meaning of the statute, and may lawfully demand and receive the prescribed statutory fees therefor. If the party requiring the service would avoid the payment of such fees by furnishing the necessary copies, he should specially contract with the sheriff to that effect. In this case, in the absence of any agreement on the subject (and none is alleged in the complaint), the fact that the plaintiff voluntarily furnished the necessary copies of the summons and complaint for service does not interfere with the right of the sheriff to demand and .receive the statutory fees for making such copies.
By the Court. ■ — The order sustaining the demurrer to the complaint is affirmed.